AMENDED AND RESTATED EMPLOYMENT AGREEMENT This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of December 14, 2009 (the “Effective Date”) between InVentiv Health, Inc., a Delaware corporation with its principal place of business at 500 Atrium Drive, Somerset, NJ 08873, any parent, subsidiary, affiliate, predecessor, or other related company (collectively the “Company”), and Nat Krishnamurti (the “Employee”). W I T N E S S E T H : WHEREAS, the Company desires to continue retaining the services of Employee and the Employee desires to be employed by the Company, on the terms and subject to the conditions set forth in this Agreement. WHEREAS, the Company and the Employee entered into an Employment Agreement dated April 30, 2008 (the “Employment Agreement”). WHEREAS, the Company and the Employee entered into a letter agreement regarding Change in Control Benefits dated April 30, 2008 (the “Change in Control Letter”), which Change in Control Letter is no longer in force. WHEREAS, this Agreement is intended to amend and restate the Employment Agreement and supersede the Change in Control Letter. NOW, THEREFORE, in consideration of the mutual covenants herein contained, and in consideration of the continuing employment of Employee by the Company, the Employment Agreement is hereby amended and restated in its entirety as set forth herein, the Change in Control Letter is superseded as set forth herein, and the parties agree as follows: 1.Employment.The Company hereby offers to employ the Employee, and the Employee hereby accepts employment by the Company, in the capacity and upon the terms and conditions hereinafter set forth. 2.Duties.The Employee shall serve as the Company’s Chief Accounting Officer, and shall perform such duties, functions and responsibilities as are associated with and incident to that position and as the Company may, from time to time, require of Employee.The Employee shall serve the Company faithfully, conscientiously and to the best of the Employee’s ability and shall promote the interests and reputation of the Company.Unless prevented by sickness or disability, the Employee shall devote all of the Employee’s time, attention, knowledge, energy and skills, during normal working hours, and at such other times as the Employee’s duties may require, to the duties of the Employee’s employment.The principal place of employment of the Employee shall be at Employer’s Somerset area office and/or such other location subject to Section 6(d)(ii) as shall be necessary for the Employee to discharge the Employee’s duties hereunder.The Employee acknowledges that in the course of employment the Employee may be required, from time to time, to travel on behalf of the Company. 3.Compensation and Benefits.As full and complete compensation for the Employee’s execution and delivery of this Agreement and performance of any services hereunder, the Company shall pay, grant or provide the Employee, and the Employee agrees to accept, the following compensation and benefits: a.Base Salary.The Company shall pay the Employee a base salary at an annual rate of $235,000.00, less applicable withholding and payable at such times and in accordance with the Company’s customary payroll practices as they may be adopted or modified from time to time.On an annual basis or at such other times as the Company may determine, the Company may review the Employee’s performance and determine whether, in its sole discretion, the Company will increase (but not decrease) the Employee’s base salary. At no time during the pendency of this Agreement shall the Company, without the written consent of the Employee, materially decrease the Employee’s base pay. Employee acknowledges that he shall not be entitled to a merit increase in b.Fringe Benefits.The Company shall afford the Employee the opportunity to participate in any health care, dental, disability insurance, retirement, savings and any other employee benefits plans, policies or arrangements which the Company maintains for its employees in accordance with the written terms of such plans, policies or arrangements.Nothing in this Agreement shall require the Company to establish, maintain or continue any benefit plans, policies or arrangements or restrict the right of the Company to amend, modify or terminate any such benefit plan, policy or arrangement.In addition, Employee is covered under the Company's D&O insurance policy and is indemnified under the Company’s certificate of incorporation and by-laws for acts and omissions in the performance of his duties as an officer of the Company to the fullest extent permitted under Delaware law. c.Bonus.The Employee shall be eligible for a bonus in each calendar year, based on the Employee’s success in reaching or exceeding performance objectives as determined by the Compensation Committee of the Company’s Board of Directors (the “Committee”) as recommended by the Chief Executive Officer or his/her designee, the amount of such bonus, if any, to be determined in the discretion of the Company, and subject to the Employee remaining employed by the Company through the bonus payout date.The bonus range shall be between 0 - 100% (50% target) of the Employee’s then current base salary, with the amount of such bonus, if any, that is awarded remaining subject to the discretion of the Company. d.Stock Option.It will be recommended to the Committee that the Employee be granted a stock option with a fair value (based on the Company's accounting valuation methodology) equal to $125,000 on the date of grant, at an exercise price per share equal to 100% of the fair market value of the Company’s common stock on the date of grant (the “Option”).The Option will vest over a four (4) year period, subject to the Employee’s continued service with the Company through the relevant vesting dates.The Option will be subject to the terms, definitions and provisions of the Company’s stock plan (the “Plan”) and the stock option agreement to be entered into by and between Employee and the Company (the “Option Agreement”), both of which documents are incorporated herein by reference. e.Restricted Stock.It will be recommended to the Committee that the Employee be granted a restricted stock award or restricted stock unit award with a fair value(based on the Company's accounting valuation methodology) equal to $125,000 on the date of grant (the “Restricted Stock”).The Restricted Stock will vest over a four (4) year period, subject to the Employee’s continued service with the Company through the relevant vesting dates.The Restricted Stock will be subject to the terms, definitions and provisions of the Plan and the agreement to be entered into by and between the Employee and the Company (the “Restricted Stock Agreement”), both of which documents are incorporated herein by reference. f.Equity Awards.The Employee will be eligible to receive awards of stock options, restricted stock or other equity awards pursuant to any plans or arrangements the Company may have in effect from time to time.The Committee will determine in its discretion whether the Employee will be granted any such equity awards and the terms of any such award in accordance with the terms of any applicable plan or arrangement that may be in effect from time to time. g.Expenses.The Employee shall be entitled to reimbursement or payment of reasonable business expenses in accordance with the Company’s policies, as the same may be amended from time to time in the Company’s sole discretion, following the Employee’s submission of appropriate receipts, bills and/or expense reports to the Company in accordance with such policies. h.Vacations, Holidays or Temporary Leave:The Employee shall be entitled to take five (5) weeks of vacation per year, without loss or diminution of compensation in accordance with the Company’s policy.Such vacation shall be taken at such time or times consistent with the needs of the Company’s business.The Employee shall further be entitled to the number of paid holidays, and leaves for illness or temporary disability in accordance with the Company’s policies as such policies may be amended from time to time or terminated in the Company’s sole discretion.The Company reserves the right to cancel or change the benefit plans and programs it offers to its employees at any time. 4. Non-Competition, Confidentiality, Discoveries and Works. a. Non-Competition. During the period of the Employee's employment at the Company and for twelve (12) months following the termination, for any reason, of the Employee’s employment, the Employee agrees not to compete in any manner, either directly or indirectly, whether for compensation or otherwise, with the Company, or to assist any other person or entity to compete with the Company either: (i)by producing, developing or marketing, or assisting others to produce, develop or market, or (ii)by accepting employment from or having any other relationship (including, without limitation, through owning, managing, operating, controlling or consulting) with any entity which produces, develops or markets, a product, process, or service which is competitive with those products, processes, or services of the Company, whether existing or planned for in the future, on which the Employee has worked, or concerning which the Employee has in any manner acquired knowledge of or had access to Confidential Information (as defined in Section 4(e)(iii) below), during the five (5) years preceding termination of the Employee’s employment, provided, however, that it shall not be a violation of this Agreement for the Employee to seek and/or accept employment directly with a fully integrated pharmaceutical or bio-tech company (i.e. one that discovers, develops, manufactures, and promotes drugs) or to have beneficial ownership of less than 1% of the outstanding amount of any class of securities listed on a national securities exchange or quoted on an inter-dealer quotation system. b.Non-Solicitation.During the period of the Employee’s employment at the Company and for twelve (12) months following the termination, for any reason, of the Employee’s employment, the Employee agrees that the Employee will not, either on the Employee’s own behalf or on behalf of any other person or entity(other than for the benefit of the Company), directly or indirectly, (i) solicit any person or entity that is a customer of the Company, or has been a customer of the Company during the prior twelve (12) months, to purchase any products or services the Company provides to the customer, or (ii) interfere with any of the Company’s business relationships. c.No-Hire. (i) during the period of the Employee's employment at the Company and for twelve (12) months following the termination, for any reason, of the Employee’s employment, the Employee agrees that the Employee will not, either on the Employee’s own behalf or on behalf of any other person or entity, directly or indirectly, hire, solicit or encourage to leave the employ of or engagement by the Company any person who is then an employee or contractor of the Company or who was an employee or contractor of the Company within six (6) months of the date of such hiring, soliciting, or encouragement to leave the Company. (ii) during the period of the Employee’s employment at the Company, and for twelve (12) months following the termination, for any reason, of the Employee’s employment, the Employee shall neither seek nor accept employment from any customer, employee or consultant, which is or has been a customer, employee or consultant of the Company during the prior twelve (12) months without prior written approval of the Company. d.Geographic Scope.The foregoing restrictions shall apply in the “Restricted Area” which means: (i)the geographic area in which the Company conducts business or has Covered Customers, as well as those geographic areas that the Company has a bona fide intention to engage in the future, or (ii) any location, storefront, address or place of business where a Covered Customer is present and available for solicitation. The Employee will not circumvent the purpose of any restriction contained in Sections 4(a), 4(b) or 4(c) by engaging in business outside the Restricted Area through remote means like telephone, correspondence or computerized communication.“Covered Customer” means those customers, entities and/or persons who did business with the Company and that the Employee either (x) received Confidential Information about in the course of his/her duties, (y) had contact with within the last twelve (12) month period of employment by the Company, or (z) supervised contact with within the last twelve (12) month period of employment with the Company. e.Confidentiality. (i)During the period of the Employee’s employment at the Company and for all time following the termination, for any reason, of the Employee’s employment, the Employee shall hold all Confidential Information of the Company in a fiduciary capacity and agrees not to take any action which would constitute or facilitate the Unauthorized use or disclosure of Confidential Information.The Employee further agrees to take all reasonable measures to prevent the Unauthorized use and disclosure of Confidential Information and to prevent Unauthorized persons or entities from obtaining or using Confidential
